MEMORANDUM **
Herminia Arevalos-Alfaro, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioner’s motion to reopen as untimely because the motion was filed more than ten months after the BIA’s March 27, 2006 order dismissing Petitioner’s appeal. See 8 C.F.R. § 1003.2(c)(2).
We lack jurisdiction to review Petitioner’s contention that the time limitation should have been equitably tolled because she failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (this court generally lacks jurisdiction to review contentions not exhausted).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.